Citation Nr: 1117398	
Decision Date: 05/05/11    Archive Date: 05/17/11

DOCKET NO.  05-32 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for claimed tinnitus.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from July 1968 to April 1970.  

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision by the RO.  

The Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge in September 2006.  

The Board remanded the case to the RO via the Appeals Management Center (AMC) in Washington, DC for additional development of the record in May 2007.  

All of the actions previously sought by the Board through its prior development requests appear to have been substantially completed as directed.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  


FINDINGS OF FACT

1.  The Veteran is shown as likely as not to have participated in combat-related activities in connection with his duties as a rifleman while serving in the Republic of Vietnam.  

2.  The Veteran is found to have presented credible lay assertions sufficient to establish a continuity of symptomatology referable to tinnitus following his exposure to elevated noise levels in the form of weapons fire during active service, including during a period of service in the Republic of Vietnam when he was awarded the Combat Action Ribbon.  

3.  The currently demonstrated tinnitus is shown as likely as not to have had its clinical onset during active service when the Veteran was exposed to elevated noise levels.  


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his disability manifested by tinnitus is due to disease or injury that was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (2000)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duties to notify and to assist claimants in the development of their claims.  VA regulations for the implementation of VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  

To the extent that the action taken hereinbelow is favorable to the Veteran, further discussion of VCAA is not required.  


Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002).  

Service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).  

To establish a service connection for an injury, a veteran is required to show (1) medical evidence of a current disability, (2) medical or lay evidence of in-service incurrence or aggravation of an injury, and (3) medical evidence of a nexus between the claimed in-service injury and the present disability.  Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007).  

In cases where the veteran cannot establish some of these elements, a veteran can instead establish continuity of symptomatology.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

To establish continuity of symptomatology, the a veteran is required to show "(1) that a condition was 'noted' during service, (2) evidence of postservice continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the postservice symptomatology."  Barr, 21 Vet. App. at 307.  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  

Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128- 30 (2000).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  


Analysis

The Veteran contends that he currently suffers from tinnitus as the result of in-service noise exposure.  

The Board initially notes that the record shows that the Veteran served in the Republic of Vietnam.  Moreover, the DD Form 214, Certificate of Release or Discharge from Active Duty, shows that he was awarded, among other things, the Combat Action Ribbon, an award that denotes combat service.  

It must be noted that, as a combat veteran, a veteran is entitled to the application of 38 U.S.C.A. § 1154(b).  Section 1154(b) does not create a statutory presumption that a combat veteran's alleged disease or injury is service connected.  Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996).  

Rather, it aids the combat veteran by relaxing the adjudicative evidentiary requirements for determining what happened in service.  Id.  Section 1154(b) addresses the combat veteran's ability to allege that an event occurred in service while engaging in combat.  See Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).  

That section, however, does not address the questions of either current disability or nexus to service, both of which competent medical evidence is generally required.  Id.  citing Caluza v. Brown, 7 Vet. App. 498, 507 (1995).  

As the Combat Action Badge denotes combat participation, the Board concedes that the Veteran is entitled to the application of 38 U.S.C.A. § 1154(b).  

In September 2006, the Veteran testified that he experienced tinnitus during service.  

Specifically, the veteran reported that, in the summer of 1969, an M16 rifle was fired by a member of the Veteran's platoon near his ears.  He reported losing his hearing for an hour and being told by a physician that he was going to suffer permanent hearing loss.  The Veteran testified that two days after the incident, he was seen by the same physician who told him that he had damage.  He asserted having a severe hearing loss and tinnitus since that time.  

In this case, the Veteran's assertion of experiencing tinnitus since his service is competent.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 38 C.F.R. § 3.159(a)(2) (2010); 38 U.S.C.A. § 1154(b).  

Specifically, the Board notes that the Veteran is competent to testify as to observable symptoms such as ringing in his ears, and tinnitus is the type of is the type of disorder associated with symptoms capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002); Falzone v. Brown, 8 Vet. App. 398, 403 (1995)).  

The service treatment records are negative for any findings of or treatment for tinnitus.  However, VA treatment records, dated from February 1972 to April 1978, apparently showed that the Veteran complained of hearing loss, serous otitis and allergic rhinitis, and was diagnosed with mild conductive hearing loss secondary to serous otitis.  In an April 1978 treatment record, the Veteran reported developing hearing loss in service.  

In conjunction with the current appeal, the Veteran underwent a VA audiology examination in September 2004.  Here, the Veteran complained of periodic tinnitus, bilaterally, worse in the left ear than the right ear.  He reported that he first noticed the tinnitus around 1974 when his hearing loss became noticeable and described the tinnitus as a "heartbeat sound" and like a "drumstick framing a thin metal top."  

A November 2004 VA audiology clinic note includes the results of an otoscopic examination, which revealed findings of dull tympanic membranes, bilaterally.  Tympanometry testing indicated noncompliant middle ear systems.  

A January 2005 VA treatment record reflects reports of having multiple sets of ear tubes in the past, being placed on antibiotics and being instructed on inflation techniques for what was believed to be a serious otitis media secondary to chronic Eustachian tube dysfunction.  

An examination revealed right ear external auditory canal was clear; the tympanic membranes were thickened with fluid within middle ear; left ear external auditory canal was clear; the tympanic membrane was thickened with fluid within middle ear.  

In a February 2005 VA audiology examination report, the examiner noted a VA treatment record, dated in October 2004 showed the Veteran had thickened tympanic membranes with fluid within middle ear and had mentioned having multiple sets of ear tubes in the past.  He was diagnosed with bilateral middle ear effusions.  

The examiner noted a November 2004 VA treatment record indicated the Veteran had thickened tympanic membranes with fluid within the middle ear.  He was diagnosed with bilateral middle ear effusions, and likely chronic Eustachian tube dysfunction.  

Further, a January 2005 VA treatment record was noted to reflect that the Veteran had thickened tympanic membranes with fluid within the middle ear and was diagnosed with bilateral middle ear effusions, and likely chronic Eustachian tube dysfunction.  The examiner noted the service audiogram, dated in March 1970, showing normal hearing, bilaterally, and no tinnitus.  

The examiner opined that it was just as likely as not that the Veteran's tinnitus was not the result of his military noise exposure. The examiner noted that the Veteran stated first noticing tinnitus around 1974 when his hearing loss became noticeable, and having his first set of ear tubes in 1975.  

The examiner opined that the Veteran's statement indicated that his ear problems did not begin during, or within one year of, his military service from 1968 to 1970.  The examiner indicated that the Veteran's tinnitus reportedly occurred only 2 to 3 times per year and was not considered significant for VA rating purposes.  

In a March 2005 statement, the Veteran noted that he experienced tinnitus quite often.  

In a July 2005 VA treatment record, the Veteran was diagnosed with chronic Eustachian tube dysfunction versus otosclerosis.  

A January 2006 VA audiology examination report reflected a diagnosis of bilateral, recurrent tinnitus with onset of 1974.  The examiner opined that the tinnitus would not be related to acoustic trauma, because the sensorineural or bone conduction hearing was within normal limits for each ear and was therefore not the result of acoustic trauma, but could be related to middle ear pathologies.  

Most recently, in May 2010 the Veteran underwent another VA audiology examination and reported experiencing the onset of tinnitus in 1970.  The examiner opined that it was less likely as not that the Veteran's tinnitus was related to military service in that the service treatment records were negative for findings of tinnitus and the Veteran reports that his tinnitus appeared to be seasonal.  The examiner concluded that it would be difficult to relate the Veteran's tinnitus to his middle ear pathology or to the military.  

The Board finds that the opinions of the February 2005, January 2006 and May 2010 VA examinations are of limited probative value in this case mainly because they have failed to give sufficient probative weight to the Veteran's credible lay assertions of experiencing tinnitus that began during his period of active service that is shown as likely as not to have included serving in conditions where he had loud noise exposure due to weapons fire.  

The Board has the authority to "discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

In addition, in February 2005, the VA examiner indicated that the tinnitus reportedly occurred only 2 to 3 times per year, but the Veteran has repeatedly denied this.  

In January 2006, the VA examiner opined that the tinnitus would not be related to acoustic trauma, because the sensorineural or bone conduction hearing was within normal limits for each ear, but added that it could be related to middle ear pathologies.  

Finally, in May 2010, the VA examiner merely concluded that it would be difficult to relate the Veteran's tinnitus to his middle ear pathology or to the military, but did not provide a full explanation.  

An award of service connection may not be based on resort to speculation or remote possibility.  See 38 C.F.R. § 3.102 (2010); see also Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Obert v. Brown, 5 Vet. App. 30, 33 (1993); Bostain v. West, 11 Vet. App. 124, 127 (1998).  

As noted, in making all determinations, the Board must fully consider the lay assertions of record.  Further, the Board's duty is to assess the credibility and weight of the evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In the Veteran's case, applying the standards set forth in 38 U.S.C.A. § 1154(b), the Board finds the Veteran to be credible in his assertion that he has experienced his current tinnitus since experiencing acoustic trauma in service.  

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. at 495-96 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Given the Veteran's credible assertions of unprotected noise exposure and increased acoustic trauma in service, the Board finds the evidence to be in relative equipoise in showing that the current tinnitus as likely as not had its clinical onset during service.  

In resolving all reasonable doubt in the Veteran's favor, service connection for tinnitus is warranted.  



ORDER

Service connection for tinnitus is granted.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


